5DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species, with respect to FIGS, 13-15, drawn to an embodiment where scrambling ID-based RS (or its unpuntureable/punturable subset) measurement is used for determining whether punturable subset has been punctured; CPC H04W 72/0466;
Species, with respect to FIG. 16, drawn to an embodiment where a channel estimation is used for determining whether punturable subset has been punctured; CPC H04W72/085; and 
Species, with respect to FIG. 17, drawn to an embodiment where an embedded bit is used for determining whether punturable subset has been punctured; CPC H04W 72/1273 or H04W72/1289.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variant of each other based on the current record. 
As applicant admits in specification (see, ¶0168-0189) that the following are different examples/embodiments of the invention. As set forth above, Species I is in association with “an embodiment where scrambling ID-based RS (or its unpuntureable/punturable subset) measurement is used for determining whether punturable subset has been punctured”. Species II is in association with “an embodiment where a channel estimation is used for determining whether punturable subset has been punctured”.  Species III is in association with “an embodiment where an embedded bit is used for determining whether punturable subset has been punctured”.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require different fields of search, e.g., searching different classes/subclasses: CPC H04W 72/0466 for the Species I; CPC H04W72/085 for the Species II; and CPC H04W 72/1273 or H04W72/1289 for the Species III .   
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to reach out applicant’s attorney on 02/15/2022 to request an oral election to the above restriction requirement, however did not result in an election being made since no reply was received.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469